Citation Nr: 1234780	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left upper thigh trauma with a cystic mass.     

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease/bursitis of the left hip.  

3.  Entitlement to an effective date prior to June 16, 2006, for the grant of service connection for degenerative joint disease of the left hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from July 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas, wherein the RO granted service connection for degenerative joint disease of the left hip and assigned a 10 percent disability rating, effective from June 16, 2006.  In that same rating action, the RO denied the Veteran's claim for an increased (compensable) rating for left upper thigh trauma with a cystic mass.  

In October 2007, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the effective date assigned for the grant of service connection for degenerative joint disease of the left hip.  He also expressed disagreement with the evaluation assigned to his service-connected left hip disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, he disagreed with the denial of his claim for an increased (compensable) rating for left upper thigh trauma with a cystic mass.  The Veteran was issued a statement of the case (SOC) for these issues in July 2008.  

In September 2008, the Veteran testified at the RO before a local hearing officer.  At that time, he discussed his claim for an earlier effective date for the grant of service connection for degenerative joint disease of the left hip.  He also addressed his claims for higher ratings for his left hip disability and left upper thigh trauma.  Since there is a transcript of his testimony on file, the Board construes the hearing transcript as a timely substantive appeal in lieu of a VA Form 9, with respect to the aforementioned claims.  See 38 C.F.R. § 20.202 (2011); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

By a March 2009 rating action, the RO severed service connection for degenerative joint disease of the left hip, effective from June 1, 2009.  The Veteran disagreed with the RO's decision and subsequently filed a timely appeal.  He wanted service connection for a left hip disability to be restored.  

In a November 2011 rating action, the RO granted service connection for bursitis of the left hip and assigned a 10 percent disability rating, effective from June 1, 2009.  

Given that service connection for a left hip disability has been restored, effective from the date of the initial severance (June 1, 2009), the Board finds that the issue of whether the decision to sever service connection for degenerative joint disease of the left hip was proper, is no longer before the Board.  

The Board also notes that in regard to the Veteran's claim for a higher initial rating for his service-connected left hip disability, given that his left hip disability was initially characterized as degenerative joint disease of the left hip from June 16, 2006 to June 1, 2009, and that beginning on June 1, 2009, it was characterized as bursitis of the left hip, the Board has characterized the issue on appeal as stated on the first page of this decision.

In August 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of entitlement to an increased (compensable) rating for left upper thigh trauma with a cystic mass, and entitlement to an initial rating in excess of 10 percent for degenerative joint disease/bursitis of the left hip, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a left hip disability was filed in November 1991.    

2.  VA Medical Center (VAMC) outpatient treatment records show that on June 16, 2006, the Veteran had x-rays taken of his left hip which were reported to show minimal degenerative changes; this is the first evidence of record documenting left hip arthritis.  


CONCLUSION OF LAW

An effective date prior to June 16, 2006, is not warranted for the award of service connection for degenerative joint disease of the left hip.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

VA regulations provide that a veteran may receive benefits by filing an informal claim.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (2011).  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

An informal claim need not expressly identify the benefit sought, or the provision which corresponds to the benefits sought, but rather need only evidence a "belief" that entitlement to benefits exists.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (to require that veterans enumerate which sections they found applicable to their request[s] for benefits would change the [nonadversarial] atmosphere in which [VA] claims are adjudicated).

An examination or hospitalization report may be accepted as an informal claim.  38 C.F.R. § 3.157(b).  Such a document, however, may only be accepted as an informal claim if a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospitalization.  38 C.F.R. § 3.157(b)(1).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2011).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 3 8 C.F.R. § 3.157(b)(2) (2011).

The Veteran's service treatment records show that in November 1977, he was treated after falling on some steel beams and hitting his left knee and left hip.  The pertinent assessment was of a soft tissue injury to his left hip.  In April 1978, it was noted that the Veteran had soft tissue edema of the left thigh.  It was also reported that he had a soft tissue mass over the greater trochanter area of his left hip.  In May 1978, an examination showed a cystic type lesion on his left leg.  In the Veteran's separation examination, dated in May 1978, it was indicated that he had a mass on his left hip.  

In June 1978, the Veteran filed a claim of entitlement to service connection for a "bump" on his leg.  

By a September 1978 rating action, the RO granted service connection for left upper thigh trauma with a cystic mass and assigned a noncompensable disability rating, effective from June 7, 1978.  The RO also granted service connection for the residuals of a left knee laceration.    

In November 1991, the Veteran filed a claim of entitlement to service connection for a left hip disability.  At that time, he noted that during service, he fell and injured his left hip.   

Given that the Veteran was already service-connected for left upper thigh trauma, the RO regarded the Veteran's claim filed in November 1991 as a claim for an increased rating for his upper thigh disability.  In a March 1992 confirmed rating decision, the RO confirmed the noncompensable disability rating for the left upper thigh trauma with a cystic mass.   

In April 1992, the Veteran filed a claim for an increased rating for his "left hip and knee with traumatic arthritis."  

In a May 1992 confirmed rating decision, the RO confirmed the noncompensable disability rating for the left upper thigh trauma with a cystic mass.   

VAMC outpatient treatment records show that on June 16, 2006, the Veteran had x-rays taken of his left hip.  At that time, he had complaints of left hip pain.  The x-rays were reported to show minimal degenerative changes.  The study was otherwise unremarkable.  

In March 2007, the RO received a VA Form 21-4138, Statement in Support of Claim.  In the statement, the Veteran indicated that he had developed debilitating arthritis in his left hip.  According to the Veteran, he had experienced pain "on and off" since his in-service injury.  

In a July 2007 rating action, the RO granted service connection for degenerative joint disease of the left hip and assigned a 10 percent disability rating, effective from June 16, 2006.  At that time, the RO stated that the Veteran's degenerative joint disease of the left hip was related to his in-service left hip injury   

In an April 2008 VA examination, the Veteran noted that after his in-service left hip injury, he developed a mass on his left upper thigh.  According to the Veteran, the mass was surgically removed at the Little Rock VAMC in the 1980's.  The physical examination showed that the Veteran had a scar over the left greater trochanter of the hip.  The area of surgery seemed to be just inferior to the hip region and more noted in the proximal lateral thigh region.  

In a Memorandum, dated in July 2008, the RO made a formal finding of the inability to obtain records from the Little Rock VAMC.  The RO stated that they had requested records from the Little Rock VAMC that were pertinent to the Veteran's surgery in the 1980's.  However, in a July 2008 return response, the Little Rock VAMC informed the RO that the requested records could not be located.  

Nevertheless, in September 2008, the RO received outpatient treatment records from the Little Rock VAMC, dated from June to July 1987.  The records show that in June 1987, the Veteran had a mass surgically removed from his left thigh.  A biopsy taken during the surgery was reported to show a lipoma of the left thigh.  

In the August 2012 videoconference hearing, the Veteran noted that he was seeking an effective date prior to June 16, 2006, for the grant of service connection for degenerative joint disease of the left hip.  Specifically, he alleged that service connection should date back to 1987, the year he had the mass of his left thigh surgically removed.    

In light of the above, the Board recognizes that the RO regarded the Veteran's November 1991 claim for a "left hip disability" as a claim for an increased rating for his service-connected left upper thigh trauma.  However, given that the Veteran referred to his in-service left hip injury and a resulting left hip disability, the Board finds that the November 1991 claim was the Veteran's original claim for service connection for a left hip disability, not an increased rating.  

Nevertheless, even accepting that such claim remained open until the July 2007 rating action wherein the RO granted service connection for degenerative joint disease of the left hip, the fact remains that the first evidence of record of a diagnosis of left hip arthritis is not until June 16, 2006, when x-rays confirmed the presence of minimal degenerative changes of the left hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity.)  Prior to June 16, 2006, the evidence of record is negative for any diagnosis of left hip arthritis, which only provides evidence against the claim that this disability existed prior to June 16, 2006.  

In addition, the Veteran does not contend that he was diagnosed with left hip arthritis prior to June 16, 2006.  Although he alleges that service connection should date back to 1987, the year he had the mass of his left thigh surgically removed, he does not maintain that left hip arthritis was present at that time.  A review of the records only supports this finding.  Simply stated, notwithstanding the Veteran's lay statements, there was no objective evidence of a left hip disability separate and distinct from the Veteran's service-connected left upper thigh trauma until June 16, 2006.  In this regard, it is important for the Veteran to understand that he cannot receive compensation twice for the same disability: Only from June 16, 2006 can the Board find a disability separate and distinct from the service-connected left upper thigh trauma, which provides the basis for the Veteran to receive a 10 percent evaluation based on arthritis.  Prior to that time, there was no basis to award the Veteran compensation for either problem under any diagnostic code the Board has reviewed.  Medical records prior to June 16, 2006 only provide, overall, evidence against this claim, outweighing the Veteran's lay statements. 

Under governing law, the effective date of an evaluation and an award of compensation based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  (Emphasis added.)  Therefore, although it appears that the Veteran filed his initial claim for service connection for a left hip disability in November 1991, the date entitlement arose was June 16, 2006, the date x-rays confirmed the presence of left hip arthritis.  Thus, the earliest effective date allowed under the provisions of 38 C.F.R. § 3.400 for the award of service connection for degenerative joint disease of the left hip is June 16, 2006.  

Accordingly, the Board must find that the Veteran does not meet the criteria for establishing an effective date prior to June 16, 2006, for the grant of service connection for degenerative joint disease of the left hip.  There is no doubt of material facts to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Rather, based upon the undisputed facts of record, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the Board notes that the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

Review of the record reveals that the VCAA duty to notify was satisfied with respect to the issue of service connection for degenerative joint disease of the left hip by way of a letter sent to the Veteran in May 2007 that fully addressed all required notice elements and was sent prior to the grant of service connection.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the Veteran was also provided with notice of the laws and regulations governing ratings and effective dates.  Thus, because the notice that was provided to the Veteran in May 2007 (before service connection was granted) was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim on appeal.  The RO has obtained the Veteran's service treatment records.  In addition, the RO has also obtained the VAMC outpatient treatment records from the Little Rock VAMC which show that in June 1987, the Veteran had a mass excised from his left thigh.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Entitlement to an effective date prior to June 16, 2006, for the grant of service connection for degenerative joint disease of the left hip is denied.  


REMAND

In November 2010, a hearing was conducted at the RO.  At that time, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) due to numerous disabilities, including his left hip disability.  As the RO has not yet attempted to obtain any SSA disability determination and the underlying medical records, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

In regard to the Veteran's claim for an increased (compensable) rating for left upper thigh trauma with a cystic mass, it is clear from the evidence of record that the Veteran had the cystic mass removed in June 1987 and that what is remaining of his service-connected left thigh disability is a residual scar.  In the July 2007 VA examination report, the physical examination showed that the Veteran had a 9 cm long transverse incision oriented over the left greater trochanter of the hip.  Thus, the Veteran's service-connected scar of the left thigh may be rated under Diagnostic Code 7803, for superficial, unstable scars, or Diagnostic Code 7804 which pertains to superficial scars, painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2011).  

The Board recognizes Diagnostic Code 7805, whereby scars may be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  However, the Veteran has already been granted service connection for degenerative joint disease/bursitis of the left hip and is receiving a separate 10 percent disability rating for painful motion of the left hip, which encompasses limitation of motion.  Thus, to also evaluate the service-connected scar of the left thigh on that basis would be a violation of the prohibition against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the July 2007 VA examination report, the examiner stated that the area of the 9 cm incision of the left thigh was not tender to the touch.  However, in the April 2008 VA examination report, the examiner indicated that there was localized tenderness around the left thigh scar site.  In addition, in the Veteran's January 2011 VA examination, the examiner reported that the Veteran had a 7 cm scar over the greater trochanter of the left hip and that palpation of the area was tender to the touch.  

In light of the above, it is unclear if the Veteran's scar of the left thigh is painful upon examination.  Therefore, the Board finds that a new examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
In the Veteran's August 2012 videoconference hearing, he stated that he had chronic pain in his left hip.  He indicated that prolonged standing, sitting, and walking aggravated his service-connected left hip disability.  According to the Veteran, he had flare-ups five to seven times a month.    

In light of the foregoing, the Board finds that a new, more contemporaneous examination is needed to determine the current severity of the Veteran's service-connected bursitis of the left hip.  See Green, 1 Vet. App. at 121, 124.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as any medical records in its possession.  A response, negative or positive, must be associated with the claims file.   

2.  The RO must schedule the Veteran for a VA examination to determine the current severity of his service-connected left upper thigh trauma, with residual scar, and bursitis of the left hip.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

The examination should include range-of-motion studies of the left hip.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner should also specifically state if there is ankylosis of the left hip and the degree of fixation if applicable; limitation of extension and flexion of the hip joint; limitation of abduction and adduction (including whether the Veteran is able to cross his legs or toe-out more than 15 degrees); flail joint; or impairment or malunion of the femur.

The examiner must further describe the manifestations of the Veteran's service-connected scar of the left thigh (if any).  In this regard, the examiner should, if possible, provide a measurement of the length and width of the scar as well as the area of the scar in terms of square inches.  The examiner should also indicate whether such scar is superficial or unstable.  (A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)

The examiner must state whether the scar of the left thigh is painful on objective demonstration.  

The examiner should also specifically report whether there is any associated underlying muscle damage due to the scar of the left thigh and, if so, indicate which muscle group(s) is/ are involved.  The examiner should also state whether the scar is a deep scar.  (A deep scar is one associated with underlying soft tissue damage.)

A complete rationale for all opinions must be provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


